Citation Nr: 0205034	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.

(The issues of entitlement to service connection for peptic 
ulcer disease and left atrial enlargement with myxomas mitral 
valve and right ventricle hypertrophy secondary to service-
connected PTSD and entitlement to a total disability rating 
based upon individual unemployability will be addressed in a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board is undertaking additional development on the issues 
of entitlement to service connection for peptic ulcer disease 
and left atrial enlargement with myxomas mitral valve and 
right ventricle hypertrophy secondary to service-connected 
PTSD and entitlement to a total disability rating based upon 
individual unemployability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim for an increased rating 
for PTSD and of the action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issue for an increased rating for PTSD has 
been obtained and the available medical evidence is 
sufficient for a determination of the matter on appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for the veteran's service-connected PTSD have not been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 2000 statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matter on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent a VA psychiatric examination in May 2000 
and evidence sufficient for an adequate determination of the 
matter on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

Service records show the veteran had one year, one month, and 
eighteen days of foreign and/or sea service and that he 
received decorations and awards including a Purple Heart 
Medal with one star, a Combat Action Ribbon, a Vietnamese 
Service Medal with one star, and a Vietnamese Campaign Medal.

VA medical records dated in March 1998 show the veteran 
requested a referral to the mental health clinic for stress 
and related problems.  It was noted he reported difficulty 
sleeping, nightmares, depression, irritability, and suicidal 
thoughts without plans.  The examiner noted the veteran was 
pleasant but depressed and that he was not suicidal and was 
not psychotic.  The examiner's impression was severe, 
chronic, PTSD.  

At his VA psychiatric examination in July 1998, the veteran 
reported he re-experienced traumatic incidents from his 
service in Vietnam in frequent nightmares and day dreams, 
including 3 nightmares over the previous month.  He stated he 
had experienced daily intrusive thoughts which had affected 
his work performance, including times when he had been so 
lost in his thoughts that he had missed delivering mail to 
certain addresses.  He estimated he had missed work entirely 
or left early 20 times over the previous year because of 
feeling shaky or having had a bad night the previous night.  
He stated he avoided people, places, and activities that 
aroused recollection of the war.  He reported he had noticed 
the gradual development of a restricted range of affect and 
that he was troubled by increasing irritability and 
difficulty concentrating.  He also stated he startled easily 
and that he was hypervigilant in some situations.

It was noted the veteran had graduated from the University of 
West Florida with a degree in business and that he had been 
employed for 16 years as a letter carrier.  The veteran 
described his work performance as satisfactory but stated his 
job was stressful, that he found his supervisors 
intimidating, and that the job was difficult because of its 
exacting nature.  

The examiner noted the veteran was prompt for his 
appointment, that he was clean and casually dressed, and that 
he was oriented to time, place, and person.  He spoke with 
distinct pronunciation and with expression in his voice.  He 
offered spontaneous conversation and was appropriate and 
spontaneous in his display of affect.  It was noted that 
while the veteran reported problems with short-term memory he 
had no difficulty providing details over the long or short-
term for the purpose of the examination.  The examiner stated 
there was no indication of any psychotic symptoms and that 
the veteran's thoughts were not slow or pressured.  His 
concentration was good and his mood was mildly depressed.  
The veteran reported decreased energy and vague suicidal 
thoughts.  

The diagnoses included mild to moderate, delayed onset, PTSD, 
adjustment disorder with mixed anxiety and depressed mood, 
and alcohol abuse.  The examiner noted a current global 
assessment of functioning (GAF) score of 52 but stated a 
score based solely on the veteran's PTSD would be 61 to 
indicate that his symptoms had interfered in a mild to 
moderate fashion over the past 6 months to one year.  It was 
noted that the veteran's symptoms seemed to be interfering 
daily with his ability to function but that they would 
probably subside when his stresses at work were reduced.  

In an August 1998 rating decision, the RO, inter alia, 
granted entitlement to service connection for PTSD and 
assigned a 50 percent disability rating effective from August 
22, 1997.  The veteran was notified of the determination by 
correspondence dated August 21, 1998, but did not appeal.

In a September 1998 application for immediate retirement from 
his employment with the U.S. Postal Service the veteran 
reported he became too disabled to work in his present 
position on September 1, 1997.  He stated, in essence, that 
his PTSD impaired his ability to work in any position, had 
required he use excessive amounts of leave, and made it 
difficult to work productively with managers, co-workers, and 
the public.  

VA mental health clinic notes dated in September 1998 show 
the veteran had been receiving treatment for cardiac problems 
and that it should be expected that he would experience a 
worsening of his PTSD symptoms.  It was noted that the 
veteran had, in fact, experienced a worsening of his symptoms 
and needed an increase in his medications.  The examiner 
stated the veteran's symptoms might improve some but not 
significantly.  

In January 1999, the veteran requested entitlement to an 
increased rating for his service-connected PTSD.

A January 1999 VA psychological statement from Dr. V.K., the 
veteran's treating psychologist, noted the veteran had first 
been seen at the outpatient clinic in March 1998 and 
presented with symptoms including sleep disturbance, 
irritability, depression, intensive recollection of combat 
experiences, and nightmares of combat.  It was noted that the 
veteran had relative success in his work history but that he 
reported his irritability had been troublesome throughout his 
career.  Diagnoses of PTSD and alcohol abuse were provided.  
The examiner noted a GAF score of 60.  

A report was provided which noted considerable to severe 
impairments in ability to relate to others, to respond 
appropriately to co-workers, and in constriction of interest, 
definite impairments in daily activities, in ability to 
respond appropriately to supervision or customary work 
pressures and in ability to perform complex, repetitive, or 
varied tasks, and mild impairments in ability to understand, 
carry out, and remember instructions and ability to perform 
simple tasks.  It was the examiner's opinion that the veteran 
was employable.  

In a March 1999 VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
the veteran's supervisor reported the veteran had last worked 
on August 29, 1998, due to his disability retirement because 
of PTSD.  It was further noted that no concessions had been 
made because of disability during the veteran's employment as 
a letter carrier, that the veteran's ending date of 
employment had been December 26, 1998, and that he had lost 
approximately 580 hours because of his disability in the 12 
months preceding his last date of employment.  

Private medical records received in May 1999 include 
diagnoses of PTSD without additional comments.

VA outpatient treatment records dated in October 1999 show 
the veteran complained he continued to experience daytime 
intrusive thoughts.  He also reported that he had experienced 
mood swings but that overall his mood had improved since he 
began treatment.  In November 1999, he complained of a 
dysphoric mood but stated that he had experienced no recent 
suicidal or violent ideation.

At his VA psychiatric examination in May 2000 the veteran 
reported his overall condition had been up and down but that 
a lot of the time he just felt worse.  He stated he continued 
to experience problems in his mood, irritability, sleeping, 
and intrusive thoughts of Vietnam.  He reported recurrent 
bouts of nightmares and dreams approximately 2 to 3 times per 
week.  He claimed he was often moody and irritable and that 
he did not want to be around other people.  It was noted he 
had retired from the postal service and that he reported he 
had experienced episodes of agitation and irritability on the 
job but that he had not been aware that people around him had 
been concerned.  

The examiner noted the veteran was casually attired and 
fairly groomed and was alert and oriented times 3.  There was 
no evidence of psychosis or perceptual disturbance.  It was 
noted he admitted he felt anxious, irritable, and depressed 
and that his affect was constricted.  He denied any suicidal 
ideation or intent but stated he often felt hopeless and 
helpless.  He reported he had experienced episodes of anger 
and irritability and denied any homicidal thoughts.  The 
examiner stated the veteran's remote and past memory were 
adequate but that his concentration and attention span was 
somewhat diminished.  His insight, judgment, and coping 
abilities were fair and he appeared to be of average 
intellect.  The diagnoses included chronic moderate PTSD, 
depressive disorder, not otherwise specified, secondary to 
PTSD, and alcohol abuse.  A GAF score of 55 was provided.

The examiner stated that based upon the clinical presentation 
and review of the available background information that the 
veteran continued to have a moderate impairment in areas due 
to symptoms of diminished attention span, episodes of 
irritability, sleeping problems, low energy level, and 
inability to maintain positive communications.  It was the 
examiner's opinion that the veteran was moderately impaired 
to function in a work-related setting.

In his notice of disagreement the veteran, in essence, 
claimed a 70 percent disability rating was warranted because 
of deficiencies in most areas such as work and family.  He 
noted he had been divorced 3 times and requested entitlement 
to a 70 percent rating.

In a statement in support of his claim received by the RO in 
August 2000 the veteran reported, in essence, that he last 
worked in August 1998 but that his official retirement date 
had been later because he had been advised to use up his sick 
leave balance.  

In August 2001, the RO received private medical records which 
include diagnoses of PTSD without additional comments.

At his personal hearing before the undersigned Board Member 
the veteran reiterated his claim for entitlement to an 
increased rating and described treatment he received for the 
disorder.  He testified that he experienced daily nightmares 
and flashbacks and that he had experienced panic attacks.  He 
stated he and his spouse occasionally went out for dinner but 
that he did not feel comfortable in crowds.  He reported that 
his retirement from the U.S. Postal Service had been solely 
because of his PTSD and that he had experienced difficulty in 
his employment including conflict with his co-workers.  He 
stated he did not believe he was presently employable because 
of his PTSD and because of medication required for the 
treatment of his PTSD.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Rating Schedule provides a 50 percent rating requires 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Rating Schedule also indicates that the nomenclature 
employed in the schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
which includes the GAF scale.  See 38 C.F.R. § 4.130.  The 
Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DSM-IV).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Based upon the evidence of record, the Board finds the 
veteran is not entitled to an evaluation in excess of 50 
percent for his service-connected PTSD.  Persuasive medical 
evidence demonstrates his PTSD is presently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  There is no probative evidence of 
occupational and social impairment due to symptoms indicative 
of a more severe disability.  Therefore, the Board finds the 
veteran's PTSD warrants no more that a 50 percent disability 
rating.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).  In 
this case, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's PTSD.  

Although the veteran contends, in essence, that his service-
connected PTSD results in marked interference with 
employment, the Board finds that the evidence is not 
probative of a more severe or total industrial impairment 
solely due to PTSD.  While a statement from the veteran's 
employer shows he missed approximately 580 hours of work over 
a 12 months period because of his disability, the veteran 
reported, in essence, that the majority of the time he had 
missed had been taken 

after his decision to retire and had been an act of 
administrative convenience to use his accumulated sick leave.  
The Board finds there is no persuasive evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
PTSD, that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  

In fact, the medical evidence of record includes a specific 
determination by the veteran's treating psychologist in 
January 1999 that he was employable and a May 2000 opinion by 
a VA examiner that his PTSD only resulted in a moderate 
occupational impairment.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 

(1990).  The Board finds the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

